I think that where, as in St. Paul, the mayor is a member and the presiding officer of the council, service upon him is giving notice to the council. In the Doyle case, 74 Minn. 157,76 N.W. 1029, the mayor was not even a member of the council. The statute and the charter provisions are harsh restrictions fixing an extremely brief period for the presentation of claims. No method or guide for presentation to the council is prescribed, and we should not add *Page 37 
to the hardship imposed on injured persons by a strict, narrow, or technical construction of a statute or charter so harsh in its requirements. I am in accord with the views expressed by the appellate division of the supreme court of New York in McIntee v. City of Middletown, 80 A.D. 434, 437,81 N Y S. 124, 126, where, after stating that these short limitations are in derogation of the common law, the court said:
"The plain object of statutes of this character is to provide means by which a city may better guard against the imposition of unfounded claims by being at once informed of their existence, so that the officers may the more readily pursue an investigation of their merits than if longer postponed. It could not have been the purpose of the legislature to deny to the party injured by the negligence of a city any remedy against it, nor to unnecessarily embarrass parties in the enforcement of their rights, and the tendency of the decisions is to hold that a substantial compliance is all that is necessary in cases of this character."